Case 18-41337-bem            Doc 147    Filed 09/30/18 Entered 09/30/18 12:51:48     Desc Main
                                       Document      Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

 In re:                                        )      Chapter 11
                                               )
 LAKEPOINT LAND, LLC,                          )      Case No. 18-41337-bem
 LAKEPOINT LAND III, LLC,                      )
 LAKEPOINT LAND IV, LLC,                       )      Jointly Administered
 LAKEPOINT SERVICES, LLC,                      )
 LAKEPOINT SPORTS SOUTH, LLC,                  )
 LP HOUSING LLC, LAKEPOINT                     )
 HOSPITALITY, LLC, and                         )
 LAKEPOINT MERCHANDISE, LLC,                   )
                                               )
                  Debtors.                     )
                                               )

                                NOTICE OF PLAN SUPPLEMENT

          PLEASE TAKE NOTICE that, on June 11, 2018 (the “Petition Date”), the above-

 captioned debtors and debtors in possession (collectively, the “Debtors”), each commenced cases

 under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United

 States Bankruptcy Court for the Northern District of Georgia (the “Court”). On July 31, 2018,

 the Debtors filed the Joint Chapter 11 Plan of Reorganization of LakePoint Land, LLC and its

 Affiliated Debtors as may be modified or amended [Docket No. 90] (the “Plan”) and the

 Disclosure Statement for Joint Chapter 11 Plan of Reorganization of LakePoint Land, LLC and

 its Affiliated Debtors as may be modified or amended [Docket No. 89] (the “Disclosure

 Statement”).     On September 5, 2018, the Disclosure Statement was approved [Docket No. 115],

 and the Court scheduled a confirmation hearing on the Plan on October 16, 2018 at 10:00 a.m.

 (Eastern) in Atlanta, Georgia. See Docket No. 116.




 AGG\12675820v2
Case 18-41337-bem       Doc 147     Filed 09/30/18 Entered 09/30/18 12:51:48             Desc Main
                                   Document      Page 2 of 7



        PLEASE TAKE FURTHER NOTICE that, in accordance with the Plan, the Debtors

 hereby file this Plan Supplement1 consisting of the following documents:

                       Exhibit A                        Exit Facility Credit Agreement

                       Exhibit B                        HoldCo Operating Agreement

                       Exhibit C                     Amended LPL Operating Agreement

                       Exhibit D                    Proposed Officers and Directors for the
                                                    Reorganized Debtors and New HoldCo



        PLEASE TAKE FURTHER NOTICE that the documents, schedules, and other

 information contained in this Plan Supplement are integral to and part of the Plan.

        PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to alter,

 amend, modify, revoke or withdraw the Plan Supplement and any exhibits hereto prior to the

 substantial consummation of the Plan.

        PLEASE TAKE FURTHER NOTICE that this Plan Supplement can be viewed and

 downloaded without charge at http://cases.gardencitygroup.com/lpl.




 1
        Capitalized terms used in this Plan Supplement and not otherwise defined herein shall
 have the meanings ascribed to them in the Plan.

                                                2
Case 18-41337-bem     Doc 147    Filed 09/30/18 Entered 09/30/18 12:51:48     Desc Main
                                Document      Page 3 of 7



      Respectfully submitted this 30th day of September 2018.

                                          ARNALL GOLDEN GREGORY LLP

                                          /s/ Sean C. Kulka
                                          Sean C. Kulka
                                          Georgia Bar No. 648919
                                          Michael F. Holbein
                                          Georgia Bar No. 360070
                                          171 17th Street, N.W., Suite 2100
                                          Atlanta, Georgia 30363-1031
                                          Phone: (404) 873-8500
                                          Fax: (404) 873-8683
                                          Email: sean.kulka@agg.com

                                          Attorneys for Debtors and
                                          Debtors in Possession




                                             3
Case 18-41337-bem   Doc 147    Filed 09/30/18 Entered 09/30/18 12:51:48   Desc Main
                              Document      Page 4 of 7



                                       EXHIBIT A

                               Exit Facility Credit Agreement
Case 18-41337-bem   Doc 147    Filed 09/30/18 Entered 09/30/18 12:51:48   Desc Main
                              Document      Page 5 of 7



                                       EXHIBIT B

                                HoldCo Operating Agreement
Case 18-41337-bem   Doc 147    Filed 09/30/18 Entered 09/30/18 12:51:48   Desc Main
                              Document      Page 6 of 7



                                        EXHIBIT C

                              Amended LPL Operating Agreement
Case 18-41337-bem    Doc 147    Filed 09/30/18 Entered 09/30/18 12:51:48       Desc Main
                               Document      Page 7 of 7



                                     EXHIBIT D

       Proposed Officers and Directors for the Reorganized Debtors and New HoldCo
